DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/1/2020 has been entered.
Response to Amendment
The amendments filed on 9/1/2020 does not put the application in condition for allowance.
Examiner withdraws all objections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-9, 15, 19, and 24-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kim (US Pub No. 2011/0155210) in view of Liu (US Pub No. 2012/0247532) and Varaprasad (US Pub No. 2009/0025777) with supporting evidence by “IOR” (https://pixelandpoly.com/ior.html)
Regarding Claim 1, Kim et al. teaches a solar cell module [Fig. 1, 0023] comprising: a plurality of solar cells [1, Fig. 1, 0023] which are serially connected with ribbons [ Fig. 1, 0023]; 
a front substrate [40 and 443a/41, Fig. 1, 0061] disposed at one surface of the plurality of solar cells [1, Fig. 1, 0023]; 
a rear substrate [50, Fig. 1, 0022] disposed at another surface of the plurality of solar cells;
 a first sealing layer [20a, Fig. 1, 0022] disposed between the plurality of solar cells [1, Fig. 1, 0023] and the front substrate [40 and 443a/41, Fig. 1, 0061];
a second sealing layer [20b, Fig. 1, 0022] disposed between the plurality of solar cells [1, Fig. 1, 0023] and the rear substrate [50, Fig. 1, 0022],
wherein the front substrate comprises:
a transparent glass [40, Fig. 1, 0025] having a first surface facing the plurality of the solar cells and a second surface opposite to the first surface [Fig. 1];
Kim et al. is silent on a convex portion locally printed on the second surface of the transparent glass and corresponding to the ribbons; and
a light refraction pattern film over the convex portion and the transparent glass and having a light refraction pattern having a convex shape corresponding to the convex portion,
wherein a refractive index of the convex portion is different from a refractive index of the light refraction pattern film, 

wherein the light refraction pattern refracts and concentrates incident light, and 
wherein the light refraction pattern has a shape that extends along areas where the ribbons are formed.
Liu et al. discloses a light refraction pattern which functions analogous to layer 443a/41 in figure 1 of Kim et al. [See Fig. 1 of Kim et al. and Fig. 3A-F, Fig. 4A-4F of Liu et al.] of which Liu et al. teaches the positioning of the light refraction pattern [See Fig. 3A to 3F, Fig. 4A-4F] (i.e. the light refraction pattern is on both sides of the transparent substrate). 
Since Kim et al. teaches layer 443a/41 is used for the purpose of increasing the amount of light incident on each solar cell [0063, Fig. 3B] and Liu et al. teaches the purpose of the light refraction patterns are used for providing more light rays to the solar cell [0035, Fig. 1] with any of the embodiments as shown in figures 3A-F and Fig. 4A-4F, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the light refraction pattern 443a/41 of Kim et al. on the upper surface of layer 40 (analogous to the light refraction pattern of Liu et al. in Fig. 3A-E), as it is merely the selection of a known light refraction pattern recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surface of the light refraction pattern of modified Kim et al. with those shown in figures 3A-F and Fig. 4A-4F in order to provide higher energy conversion efficiency [0002].

Since Kim et al. teaches a anti reflective portion can be on top of glass substrate 40 [0053], it would have been obvious to one of ordinary skill in the art at the time to apply the AR coating 3 of Varaprasad et al. on the top of glass layer 40 of Kim et al. in order to reduce reflection off of glass [0011].
Examiner notes the combination provides, 443a/41 of Kim et al. (which is modified with the convex portions of those shown in the figures of Liu et al.)  above the layer 40 of Kim et al. in fig. 3B, and the AR coating 3 of Varaprasad et al. is applied above layer 40 of Kim et al. The teaching of Liu et al. provides protrusion on layer 443a/41 of Kim et al.; the application of AR coating 3 of Varaprasad et al. on the modified Kim et al. would provide layer 3a in figure 1 of Varaprasad et al. to have protrusions.
Within the combination above, modified Kim et al. teaches a light refraction pattern formation film [Varaprasad: 3a, Fig. 1] formed over a convex portion and a transparent glass [Kim: 40, Fig. 1, and convex portion is provided from the combination with Liu et al.]  with the light refraction pattern [patterns in figure 3A-3F, Fig. 4A-4F of Liu et al.].
The 443a/41 of Kim et al. is provided in specific portions of in figure 7A and 7B, and would meet the limitation of “locally printed” since 443a/41 are provide at specific portion of the glass which is consistent with figure 22 of the instant application.
Furthermore, Varaprasad et al. teaches 3a comprises a photomonomer and/or photopolymer [0030] such as polyester [0050] and Kim et al. teaches the convex portion 443a/41 can be made of aluminum oxide [0054]. According to IOR, aluminum oxide and polyester have a different refractive index.
Regarding Claim 6, within the combination above, modified Kim discloses the solar cell module comprises a plurality of light refraction patterns arranged to form a lattice shape such that the plurality 
Regarding Claim 7, within the combination above, modified Kim disclose the plurality of solar cells are arranged in a form of a matrix having a plurality of rows and a plurality of columns [Fig. 6B and 7B]; the peripheral areas comprise first peripheral areas each defined between adjacent ones of the plurality of solar cells arranged in adjacent ones of the plurality of rows of the plurality of solar cells [Fig. 6B, 7B], respectively, second peripheral areas each defined between adjacent ones of the plurality of solar cells arranged in adjacent ones of the plurality of columns of the plurality of solar cells [Fig. 6B and 7B, [0078-0083], respectively, and third peripheral areas respectively defined in spaces where the first peripheral areas and the second peripheral areas cross each other [Fig. 6B and 7B]; and the light refraction pattern further comprises at least first refraction patterns formed at positions overlapping with corresponding ones of the first peripheral areas, respectively, second refraction patterns formed at positions overlapping with corresponding ones of the second peripheral areas, respectively, or third refraction patterns formed at positions overlapping with corresponding ones of the third peripheral areas, respectively [Fig. 6B and 7B, 0078-0086].	
Regarding Claim 8, within the combination above, modified Kim discloses the third refraction patterns are disposed in the third peripheral areas [Fig. 6B and 7B, [0078-0086]].
Regarding Claim 9, within the combination above, modified Kim discloses the first refraction patterns, the second refraction patterns, or the third refraction patterns are disposed to overlap with the plurality of solar cells [Fig. 6B, [0078-0086]].
Regarding Claim 15, within the combination above, modified Kim discloses further comprising at least one protective film that comprises an anti-reflective film [Varaprasad: 0031]
Regarding Claim 19, within the combination above, modified Kim discloses the front substrate is formed with the dead area [Fig. 7B, 0082-0083], the limitation of “the front substrate is formed with an 
Regarding Claim 24, within the combination above, modified Kim discloses wherein each convex portion has edge parts and a middle part that is between the edge parts, and wherein the middle part is thicker than the edge parts [Liu: Fig 3A-3F]
Regarding Claim 25, within the combination above, modified Kim discloses wherein each convex portion has a curved cross-section or a triangular cross-section [See rejection of claim 1]
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kim (US Pub No. 2011/0155210) in view of Liu (US Pub No. 2012/0247532) and Varaprasad (US Pub No. 2009/0025777) are the closest prior art.
Kim et al. teaches a solar cell module [Fig. 1, 0023] comprising: a plurality of solar cells [1, Fig. 1, 0023] which are serially connected with ribbons [ Fig. 1, 0023]; 
a front substrate [40 and 443a/41, Fig. 1, 0061] disposed at one surface of the plurality of solar cells [1, Fig. 1, 0023]; 
a rear substrate [50, Fig. 1, 0022] disposed at another surface of the plurality of solar cells;
 a first sealing layer [20a, Fig. 1, 0022] disposed between the plurality of solar cells [1, Fig. 1, 0023] and the front substrate [40 and 443a/41, Fig. 1, 0061];

wherein the front substrate comprises:
a transparent glass [40, Fig. 1, 0025] having a first surface facing the plurality of the solar cells and a second surface opposite to the first surface [Fig. 1];
Liu et al. discloses a light refraction pattern which functions analogous to layer 443a/41 in figure 1 of Kim et al. [See Fig. 1 of Kim et al. and Fig. 3A-F, Fig. 4A-4F of Liu et al.] of which Liu et al. teaches the positioning of the light refraction pattern [See Fig. 3A to 3F, Fig. 4A-4F] (i.e. the light refraction pattern is on both sides of the transparent substrate). 
Varaprasad et al. teaches a AR coating 3 in figure 2 which comprises layers 3a and 3b in figure 1, [0040] on a glass top cover [1, Fig. 1-2, 0029] to reduce reflection off of glass [0011].
Modified Kim et al. teaches the structural limitations of the claim limitations; however, modified Kim et al. does not teach the limitation of “wherein, at the light refraction pattern, a first surface of the light refraction pattern film facing the convex portion and a second surface of the light refraction pattern film that is opposite the first surface both have a curved surface.”
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “at the light refraction pattern, a first surface of the light refraction pattern film facing the convex portion and a second surface of the light refraction pattern film that is opposite the first surface both have a curved surface.”
Therefore, claims 1, 6-9, 15, 19, and 24-25 are allowable once claim limitations of claim 26 and 27 are incorporated into claim 1.
Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.

Within the combination above, modified Kim et al. teaches a light refraction pattern formation film [Varaprasad: 3a, Fig. 1] formed over a convex portion and a transparent glass [Kim: 40, Fig. 1, and convex portion is provided from the combination with Liu et al.]  with the light refraction pattern [patterns in figure 3A-3F, Fig. 4A-4F of Liu et al.].
The 443a/41 of Kim et al. is provided in specific portions of in figure 7A and 7B, and would meet the limitation of “locally printed” since 443a/41 are provide at specific portion of the glass which is consistent with figure 22 of the instant application.
Furthermore, Varaprasad et al. teaches 3a comprises a photomonomer and/or photopolymer [0030] such as polyester [0050] and Kim et al. teaches the convex portion 443a/41 can be made of aluminum oxide [0054]. According to IOR, aluminum oxide and polyester have a different refractive index.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726